.. , v
,.'....
" ` §

Case 3:19-cr-00012-CWR-FKB Document 1 Filed 01/25/19 Page 1 of 1

SOUTHERN DlSTRlCT OF M|SSESSIPFI

  
 
   
   

 

 

 

 

 

  

 

. F l L E D
IN THE UNITED STATES DISTRICT COURT JAN 2 5 ng
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI ARTHUR£GHNQTU_
NORTHERN DIVISION g `DEPuTv
UNITED STATES OF Al\/fERICA
v. ' ' 4 ` CRn\/IINALNO. 31 \C\Qr~ \ gQWQ_F\<E>
EDDIE JONES 18 U.s.c. § 2250(a)

The Grand jury charges:

On or before June 5, 2017, in Yazoo County, in the Northern Diyision of the Southern y
District of Mississippi, and elsewhere, the defendant, EDDIE JONES, a person required to
register under the Sex Offender Registration and Notification Act, traveled in interstate and foreign
commerce, and knowingly failed to register as a sex offender and update registration as required
by the Sex Offender Registration and Notification Act.

All in violation of Title 18, United States Code, `Section 2250(a).

 

» , - f . - _» D. MICHAEL HURST, JR.
- ' United States Attorney
A TRUE BILL: 1 ` '
s/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment wz§{;etumed in pen court by the foreperson or deputy foreperson of the
grand jury on this the ay of § ida n , 2019.

/x/t n

UNIT S AT@MXGISTRATE JUDGE

